UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4422
TORI YVETTE SMITH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                           (CR-01-146)

                      Submitted: October 31, 2001

                      Decided: November 19, 2001

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Sol Z. Rosen, Washington, D.C., for Appellant. Kenneth E. Melson,
United States Attorney, Maurice Eitel Stucke, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

   Tori Yvette Smith was tried and convicted by a magistrate judge1
of misdemeanor possession of marijuana. The district court affirmed
her conviction and sentence.2 On appeal, Smith alleges that the dis-
trict court erred by affirming the magistrate judge’s decision to deny
her motions to suppress her confession and certain evidence seized
during a warrantless search of her pocketbook. Specifically, Smith
alleges that her confession should have been suppressed because she
was not advised of her rights under Miranda v. Arizona, 384 U.S. 436
(1966), and that officers should have obtained a warrant prior to
searching her pocketbook. Finding no reversible error, we affirm.

   We review the magistrate judge’s ultimate suppression decision de
novo, but the underlying factual decisions are reviewed for clear error.
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). After
reviewing all of the circumstances, we find that Miranda warnings
were not required because Smith was not in custody when she made
her confession. Stansbury v. California, 511 U.S. 318, 322 (1994);
United States v. Braxton, 112 F.3d 777, 781-83 (4th Cir. 1997).3

   We further find that the magistrate judge and district court properly
denied Smith’s motion to suppress marijuana found in her pocket-
book. Smith did not have a reasonable expectation of privacy after
leaving the pocketbook in a locker beyond the twenty-four hour rental
period. United States v. Reyes, 908 F.2d 281, 285 (8th Cir. 1990).
Moreover, Smith abandoned the pocketbook by failing to make any
attempt to retrieve it.4 Finally, it was not unreasonable for officers to
inspect what appeared to be abandoned property to determine the
    1
    See 18 U.S.C.A. § 3401 (West Supp. 2001).
    2
    See 18 U.S.C.A. § 3402 (West Supp. 2001).
  3
    We further reject Smith’s contention that she was in custody because
she was the prime suspect. See Stansbury, 511 U.S. at 323-25 (citing
Beckwith v. United States, 425 U.S. 341 (1976)).
  4
    See Gudema v. Nassau County, 163 F.3d 717, 722 (2d Cir. 1998)
(holding that there is no privacy interest in abandoned property).
                       UNITED STATES v. SMITH                        3
owner’s identity. United States v. O’Bryant, 775 F.2d 1528, 1534
(11th Cir. 1985).

   Accordingly, we affirm the district court’s order affirming the mag-
istrate judge’s denial of Smith’s motions to suppress. We further
affirm Smith’s conviction and sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court, and argument would not aid the
decisional process.

                                                          AFFIRMED